Exhibit Forward-looking information This document contains forward-looking financial and operational information including earnings, fund flow, unitholder distributions, debt levels, production, reserves and capital expenditure projections.These projections are based on the Trust’s expectations and are subject to a number of risks and uncertainties that could materially affect the results.These risks include, but are not limited to, future commodity prices, exchange rates, interest rates, geological risk, reserves risk, political risk, production demand, transportation restrictions, risks associated with changes in tax, royalty and regulatory regimes and risks associated with international activities.Additional risks and uncertainties are described in the Trust's Annual Information Form which is filed on SEDAR at www.sedar.com. Due to the risks, uncertainties and assumptions inherent in forward-looking statements, prospective investors in the Trust's securities should not place undue reliance on these forward-looking statements.Forward looking statements contained in this document are made as of the date hereof and are subject to change. The Trust assumes no obligation to revise or update forward looking statements to reflect new circumstances, except as required by law.Certain natural gas volumes have been converted on the basis of six thousand cubic feet of gas to one barrel equivalent of oil.Barrels of oil equivalent (boe’s) may be misleading, particularly if used in isolation.A boe conversion ratio of six thousand cubic feet to one barrel of oil is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at the wellhead. 2 Vermilion Energy Trust (“Vermilion” or the “Trust”) (TSX - VET.UN) is pleased to report interim operating and unaudited financial results for the three and nine month periods ended September 30, 2008. Third Quarter Highlights: Ò Recorded production of 31,927 boe/d in the third quarter of 2008 as compared to 33,743 boe/d in the second quarter of 2008.Previously announced shut-in production in the Netherlands, combined with scheduled downtime in Australia were the primary drivers behind the production decline.Production was relatively flat as compared to 32,172 boe/d recorded in the third quarter of 2007, and is expected to remain stable over the balance of the year.Vermilion had projected softer production levels in the second half of 2008 and has maintained its 2008 production guidance unchanged between 32,000 and 33,000 boe/d. Ò Generated fund flows from operations of $131.8 million ($1.73 per unit) in the third quarter of 2008 compared to $190.3 million ($2.50 per unit) in the second quarter of 2008.A significant draw on crude oil inventories in the second quarter of 2008 was the principal reason for the higher cash flow in the second quarter, as compared to the third quarter of 2008.As only two shipments of crude occurred in each of Australia and the Aquitaine Basin in France, Vermilion’s crude oil inventory levels increased to 390,000 barrels at the end of the third quarter compared to 114,000 barrels at the end of the second quarter. Ò Vermilion distributed $0.57 per unit in the quarter, equivalent to 30% of fund flows from operations, representing the lowest cash payout ratio in its peer group of oil and gas income trusts.Since converting to a trust in January 2003, Vermilion has distributed more than 100% of the initial unit price at the time of conversion and has never decreased its distribution payments. Ò Total payout comprising of net distributions, capital expenditures, reclamation fund contributions and asset retirement costs incurred was 68% of fund flows from operations in the third quarter of 2008 and 50% year to date in 2008. Ò Vermilion further reduced its net debt from the second quarter by approximately $63 million to $222 million, equivalent to approximately 0.4 times annualized third quarter 2008 fund flows from operations.Vermilion’s existing line of credit of $675 million is expected to be an important tactical advantage as Vermilion continues to pursue acquisitions. Ò Vermilion drilled 14 Drayton Valley and central Alberta wells in the third quarter of 2008, and continued its workover and recompletion programs in Canada and France.On October 22, 2008, Vermilion began drilling the first of two wells at its Wandoo Field in Australia.The plan is to drill both wells concurrently and Vermilion expects both wells will be drilled, completed and tied-in before year-end. Ò On September 8, 2008, Verenex Energy Inc., in which Vermilion holds approximately 18.8 million shares representing a 42.4% equity interest, announced that it has initiated a process to identify, examine and consider a range of strategic alternatives available to Verenex to maximize shareholder value. Ò Vermilion is well positioned to weather a prolonged global economic downturn and believes the distressed markets may provide the opportunity to acquire producing properties at attractive metrics.The Trust’s conservative business model and low payout ratio are expected to provide a significant cushion in a low commodity price environment, which should enable Vermilion to maintain its current distribution levels for the foreseeable future. 3 HIGHLIGHTS Three Months Ended Nine Months Ended Sept 30, Sept 30, Sept 30, Sept 30, Financial ($000’s CDN except unit and per unit amounts) 2008 2007 2008 2007 Petroleum and natural gas revenue $ 245,712 $ 187,939 $ 816,576 $ 501,609 Fund flows from operations 131,834 98,757 441,577 259,796 Per unit, basic 1 1.73 1.36 5.78 3.58 Capital expenditures 37,402 51,720 105,971 123,518 Acquisitions, including acquired working capital deficiency 959 14 46,387 129,239 Net debt 222,185 454,712 Reclamation fund contributions and asset retirement costs incurred 12,697 1,221 14,988 2,438 Cash distributions per unit 0.57 0.51 1.71 1.53 Distributions declared 39,810 33,949 118,652 100,825 Less DRIP - 9,501 18,453 26,185 Net distributions 39,810 24,448 100,199 74,640 % of fund flows from operations distributed, gross 30 % 34 % 27 % 39 % % of fund flows from operations distributed, net 30 % 25 % 23 % 29 % Total net distributions, capital expenditures, reclamation fund contributions and asset retirement costs incurred $ 89,909 $ 77,389 $ 221,158 $ 200,596 % of fund flows from operations 68 % 78 % 50 % 77 % Trust units outstanding 1 Adjusted basic 76,904,192 73,584,337 Diluted 79,149,782 76,675,661 Weighted average trust units outstanding 1 Adjusted basic 76,387,515 72,668,093 Diluted 78,114,281 75,222,465 Unit trading High $ 45.50 $ 39.25 Low $ 31.00 $ 30.33 Close $ 34.06 $ 36.40 Operations Production Crude oil (bbls/d) 17,479 18,222 17,848 16,775 Natural gas liquids (bbls/d) 1,563 1,643 1,590 1,482 Natural gas (mcf/d) 77,305 73,835 80,834 74,875 Boe/d (6:1) 31,927 32,172 32,910 30,737 Average reference price WTI ($US/bbl) $ 117.98 $ 75.38 $ 113.29 $ 66.23 Brent ($US/bbl) 114.78 74.87 111.02 67.13 AECO ($CDN/mcf) 7.74 5.18 8.62 6.55 Netherlands reference (Euro/GJ) 8.06 5.03 7.24 5.18 Foreign exchange rate ($US/$CDN) 0.96 0.96 0.98 0.91 Foreign exchange rate (Euro/$CDN) 0.64 0.70 0.65 0.67 Average selling price Crude oil and natural gas liquids ($CDN/bbl) 100.83 79.27 112.93 71.24 Natural gas ($CDN/mcf) 9.71 6.34 9.71 7.17 Netbacks per boe (6:1) Operating netback 56.31 41.04 61.69 39.52 Fund flows netback 44.86 33.37 48.97 30.97 Operating costs $ 12.10 $ 10.16 $ 11.31 $ 10.15 1Includes trust units issuable for outstanding exchangeable shares based on the period end exchange ratio The above table includes non-GAAP measures which may not be comparable to other companies.Please see “Non-GAAP Measures” under MD&A section for further discussion. 4 OUTLOOK Vermilion expects fourth quarter production volumes will remain stable near 32,000 boe/d.Normal production declines in Canada, France and the Netherlands will be offset by slightly higher Australian volumes as no significant downtime is planned at Wandoo in the fourth quarter.Accordingly, Vermilion is maintaining production guidance between 32,000 and 33,000 boe/d for 2008.New production from the two wells that are currently drilling at Wandoo is expected to be tied-in near the end of 2008 and will not have a significant impact on fourth quarter 2008 volumes.Production from each of these wells is expected at approximately 1,000 boe/d. Capital expenditures in the fourth quarter are projected at approximately $85 million, with roughly half of that amount aimed at the Wandoo drilling program.Vermilion expects year-end net debt to approach $260 million, representing less than six months trailing cash flow. Vermilion anticipates a capital expenditure program of between $175 million and $250 million for 2009.The Trust believes one of its primary responsibilities is to maintain a stable stream of distributions for unitholders, and Vermilion does not anticipate any change in distributions in 2009.Management also believes that the Trust’s strong balance sheet provides a good opportunity to pursue acquisitions in a more favourable ‘buyer’s market’ for property transactions. In 2009, Vermilion is projecting record activity levels in France and the Netherlands and a slight slowdown in western Canadian activity.Australian capital spending in 2009 will be limited to maintenance capital spending as the trust assesses the performance of the 2008 drilling activity.Approximately one-third of Vermilion’s 2009 capital expenditure program is geared towards non-reserve-additive activities, including long term studies related to the waterflood and enhanced oil recovery programs, seismic and land expenditures and subsurface and facilities maintenance.This portion of the capital program is focused on the potentially significant expansion and long-term sustenance of Vermilion’s existing reservoirs. Approximately 40% to 45% of Vermilion’s 2009 capital program will be focused in France, where Vermilion anticipates drilling six to ten wells in its most active program in France since 1998.Besides new wells in the Champotran/La Torche field, drilling plans include a water injection well at Les Mimosas to support oil production from that field.New drilling in the Parentis field is being temporarily deferred until commodity prices rebound.Vermilion will continue with a robust workover and recompletion program in the Chaunoy, Cazaux and Parentis fields. Approximately 25% to 30% of the capital program is earmarked for Canada, where Vermilion will maintain its successful natural gas drilling, workover and recompletion program in Drayton Valley and a smaller coalbed methane and shallow gas program in Central Alberta. In the
